                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 CA NO.: 5:18-CV-219-D

 LAURA PONTONES, on behalf of herself                 )
 and all others similarly situated,                   )
                                                      )
                 Plaintiff,                           )
                                                      )
         v.                                           )                   ORDER
                                                      )
 SAN JOSE RESTAURANT, INC., et al.;                   )
                                                      )
                 Defendants.                          )
                                                      )



        The Court, having reviewed Defendants San Jose      Rest~urant,   Inc., et. al. Motion to File

under Seal, hereby grants the same. The Clerk is directed to a<.:;cept the Attachment to the Motion,

and file it under seal.
                                         llua vrl:.
    SO ORDERED, this_____.>-----· day of'me 2019.



                                      Ja es C. Dever III
                                      United States District Judge
